Case 1:20-cv-02405-EGS Document 16-6 Filed 09/08/20 Page 1 of 3




                EXHIBIT 4
          Case 1:20-cv-02405-EGS Document 16-6 Filed 09/08/20 Page 2 of 3




Mandelory Stand-Up- Tifts All Employees
July 10, 2020
                              Plvotliig For. Our Future
  • The Postal Service has a tong history of service to the nation, and we take pride in our
    ability to deliver mail and packages efficiently, timely, and safely.

  • Right now, we are at a critical juncture in our organization and must make immediate,
    lasting, and impactful changes in our operations and ii our culture.

   • This operational pivot is long overdue and today, we are talking about the first step in a
     journey we must take together, for the health and stability of the Postal Service.

   • Every single employee will receive this information, no matter what job they perform, so
     remember that YOU are an integral part of the success we will have - again, by working
     together.

   • The initial step in our pivot is targeted on transportation and the soaring costs we incur,
     due to late trips and extra trips, which costs the organization somewhere around $200
     million in added expenses.

   • The shifts are simple, but they will be challenging, as we seek to change our culture and
     move away from past practices previously used.

   • Specific examples of transportation changes being implemented immediately (today):

   V  All operations must meet our 24-hour clock commitment
   V  All trips will depart on time (Network, Plant and Delivery); late trips are no longer
      authorized or accepted
   V Extra trips are no longer authorized or accepted
   V There must be proper annotation in the scanner, if a Contractor Failure occurs
   V All PVS/HCR drivers must be notified that trips depart on time.
   V Function 4 must start on time and end on time and we must make scheduled DUT
   V Carriers must begin on time, leave for the street on time, and return on time
   V Carriers must make the final dispatch of value; no additional transportation will be
      authorized to dispatch mail to the Plant after the intended dispatch
   V The right mail must go on the rig1t truck - every time
   V ALL EMPLOYEES have an essential role with trips departing on time.

   • One aspect of these changes that may be difficult for employees is that.- temporarily -
     we may see mail left behind or mail on the workroom foor or docks (in P&DCs), which is
     not typical.

   • We will address root causes of these delays and adjust the very next day.

   • Any mail left behind must be properly reported, and employees should ensure this action
     is taken with integrity and accuracy.
        Case 1:20-cv-02405-EGS Document 16-6 Filed 09/08/20 Page 3 of 3



•   As we adjust to the ongoingpivot, which will have a number of phases, we know that
    operations will begin to run more efficiently and that delayed mail volumes will soon
    shrink significantly.

•   More information will be shared as we fully and swiftly implement these strategies.

•   You playa direct role in the success of the Postal Sei vice, and your cooperation and
    teamwork are appreciated.

•   This is a critical time for us, when decisive, quick, and meaningful action is needed.

•   This operational pivot will ensure we can secure our future as a world-class service
    provider, improving our performance to fulfill our core mission of service to our
    customers.

. Thank you for your support and your teamwork.
